SCOTT, P. J.
The plaintiff’s testimony, upon which the recovery herein is based, is to the effect that, while a south-bound car.upon which he was riding was crossing'Twenty-Eighth street, he signaled the conductor, who rang the bell to stop the car. The plaintiff stepped upon the running board of the car, supposing that it would stop at the south side of Twenty-Eighth street. It continued on its course, however, at the usual rate of speed until about 100 feet from TweffiySeventh street, where, as the plaintiff testifies, “the car gave a jerk, and I was pitched off.” This is not sufficient proof of negligence on *212the part of the company to authorize a judgment in favor of the plaintiff. Black v. Third Ave. R. R. Co., 2 App. Div. 387, 37 N. Y. Supp. 830.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event
All concur.